NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted March 29, 2013
                                   Decided April 1, 2013

                                           Before

                            WILLIAM J. BAUER, Circuit Judge

                            RICHARD A. POSNER, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

No. 12‐1112

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff–Appellee,                            Court for the Northern District of Indiana,
                                                    South Bend Division.
       v.
                                                    No. 3:11‐CR‐00084(01)RM
DARIUS LAMAR JIGGETTS,
     Defendant–Appellant.                           Robert L. Miller, Jr.,
                                                    Judge.

                                         O R D E R

        Darius Jiggetts entered a bank in South Bend, Indiana, wearing a bandana over his
face, pulled a gun from the waistband of his pants, and stole over $12,000. He later was
caught after the grandmother of a girl thought to be Jiggetts’s daughter identified him from
TV news coverage. A jury found Jiggetts guilty of bank robbery, 18 U.S.C. §§ 2113(a), and
possessing a firearm during a crime of violence, id. § 924(c), after the government presented
the testimony of the grandmother, Jiggetts’s uncle, another inmate to whom he had
confessed, and more than a dozen eyewitnesses. The district court calculated a total offense
level of 23 and criminal‐history category of IV, yielding a guidelines imprisonment range of
154 to 171 months (70 to 87 months for the robbery plus 84 months consecutive for
brandishing a firearm during the robbery, see id. § 924(c)(1)(A)(ii)). The court imposed a
total sentence of 171 months’ imprisonment. Jiggetts filed a notice of appeal, but his newly
No. 12‐1112                                                                                  Page 2

appointed lawyer contends that the appeal is frivolous and moves to withdraw under
Anders v. California, 386 U.S. 738 (1967). Jiggetts opposes counsel’s motion. See CIR. R. 51(b).
We confine our review to the potential issues identified in counsel’s facially adequate brief
and in Jiggetts’s response, which alludes to an argument that his trial lawyer should have
sought a competency hearing. See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

        Counsel first considers challenging the sufficiency of the evidence, particularly the
evidence identifying Jiggetts as the robber and linking him to a gun. Jiggetts echoes this
discussion in his response. But this challenge, counsel rightly concludes, would be frivolous.
Numerous eyewitnesses, including two who knew him personally, identified Jiggetts after
seeing him during the robbery or in surveillance photos. And when the police found
Jiggetts, his fingers were stained pink from the residue of the dye packs included in the
stolen money, and he was wearing a bracelet visible on the robber in surveillance videos.
He also confessed to a friend who was in jail with him while Jiggetts awaited trial.
Moreover, although the gun used during the robbery was not recovered, four witnesses saw
Jiggetts remove it from his pants and point it at others during the robbery. See United States
v. Moore, 25 F.3d 563, 568 (7th Cir. 1994); United States v. Buggs, 904 F.2d 1070, 1076 (7th Cir.
1990); United States v. Garcia‐Hernandez, 530 F.3d 657, 662–63 (8th Cir. 2008).

       Next, counsel discusses a challenge to the reasonableness of Jiggetts’s prison
sentence but properly concludes that this challenge would be frivolous. The district court
imposed a sentence within the guidelines range, making the sentence presumptively
reasonable. See Rita v. United States, 551 U.S. 338, 347 (2007); United States v. Reyes‐Medina,
683 F.3d 837, 843 (7th Cir. 2012). Counsel has not identified any reason to set aside this
presumption, nor can we. The court discussed the serious nature of Jiggetts’s crime; his
threatening and intimidating manner; the societal interest in punishing him; and the needs
to protect the public, promote respect for the law, and deter him and others from future
crime. See 18 U.S.C. § 3553(a).

        Counsel and Jiggetts last consider arguing that the defendant’s trial lawyer provided
ineffective assistance. According to appellate counsel, Jiggetts proposes to argue that the
lawyer should have cross‐examined the witnesses who identified him in a photo lineup and
should have challenged the lineup itself. But trial counsel did cross‐examine those witnesses
and did challenge the lineup procedure. Jiggetts also hints that he has a brain injury that
should have prompted the lawyer to request a competency hearing. But, in fact, counsel
engaged a clinical psychologist who interviewed Jiggetts and wrote an extensive report that
counsel discussed at length in a sentencing memorandum. Missing from the discussion,
however, is any notion that Jiggetts’s condition would prevent him from understanding the
proceedings or assisting with his defense. See United States v. Andrews, 469 F.3d 1113, 1117
(7th Cir. 2006); United States v. Collins, 949 F.2d 921, 927 (7th Cir. 1991). At all events, a claim
No. 12‐1112                                                                           Page 3

of ineffective assistance, on whatever theory, is best left for a postconviction proceeding
where the record may be developed. See Massaro v. United States, 538 U.S. 500, 504–05 (2003);
United States v. Spence, 450 F.3d 691, 694 (7th Cir. 2006).

      Counsel’s motion to withdraw is GRANTED, Jiggetts’s request for substitute
counsel is DENIED, and the appeal is DISMISSED.